 

EXECUTION VERSION





 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of July 15,
2019, by and among Interpace Diagnostics Group, Inc., a Delaware corporation
(the “Company”), and Ampersand 2018 Limited Partnership, a Delaware limited
partnership (the “Investor” and including its successors and assigns, the
“Investors”).

 

WHEREAS, the Company and the Investors are parties to a Securities Purchase
Agreement, dated as of July 15, 2019 (the “Securities Purchase Agreement”),
pursuant to which: (a) on the date hereof the Company issued, sold and delivered
to the Investors, and the Investors purchased and acquired from the Company,
pursuant to the terms and subject to the conditions set forth therein, an
aggregate of 60 shares of the Company’s Series A Convertible Preferred Stock,
par value $0.01 per share (the “Series A Shares”) and an aggregate of 80 shares
of the Company’s Series A-1 Convertible Preferred Stock, par value $0.01 per
share (the “Series A-1 Shares”, and together with the Series A Shares, the
“Preferred Shares”); and (b) the Company may issue, sell and deliver to the
Investors, and the Investors may purchase and acquire at the Second Closing an
aggregate of 130 Series A Shares, in each case, having the designation, powers,
preferences and rights, and the qualifications, limitations and restrictions, as
specified in the Certificate of Designation of Preferences, Rights and
Limitations of Series A Convertible Preferred Stock and Series A-1 Convertible
Preferred Stock, included as an amendment to the Company’s Certificate of
Incorporation filed with the Department of State of the State of Delaware on
July 15, 2019, providing for the designation of the Series A Shares and Series
A-1 Shares (the “Certificate of Designation”);

 

WHEREAS, the Series A Shares are convertible into shares of the Company’s common
stock, par value $0.01 per share (“Common Shares”) pursuant to the Certificate
of Designation; and

 

WHEREAS, the Series A-1 Shares are convertible into Series A Shares, pursuant to
the Certificate of Designation; and

 

WHEREAS, the Company and the Investors desire to establish in this Agreement
certain terms and conditions concerning the rights of and restrictions on the
Investors with respect to the ownership of the Preferred Shares and other
capital stock of the Company, and it is a condition of the closing of the
transactions contemplated by the Securities Purchase Agreement that the Company
and the Investors execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

 

“Addendum Agreement” is defined in Section 9.2.

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided that the following Persons
shall not be deemed to be Affiliates of any of the Investors or any of their
respective Affiliates: (a) the Company and its subsidiaries and (b) any
portfolio company in which any of the Investors or any of their respective
Affiliates has an investment (whether debt or equity) or any of such portfolio
companies’ controlled Affiliates, so long as, in the case of this clause (b),
such Person shall not have been acting on behalf of or at the direction of any
of the Investors or any of their respective Affiliates or received any
Confidential Information from or on behalf of any of the Investors; provided,
however, clause (b) shall not apply to the use of the word “Affiliate” in the
definition of Investor Parties. For the purposes of this definition, “control”,
when used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

   

 

 



“as converted basis” means with respect to the outstanding Common Shares as of
any date, all outstanding Common Shares calculated on a basis in which all
Common Shares issuable upon conversion (without giving effect to any Exchange
Block or Exchange Cap) of the outstanding Series A Shares (at the “Series A
Conversion Price” in effect on such date as set forth in the Certificate of
Designation), including the all Series A Shares issuable upon conversion of the
Series A-1 Shares, are assumed to be outstanding as of such date.

 

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately, within 60 days or otherwise (including assuming
conversion of all Series A Shares, including the Series A Shares issuable upon
conversion of the Series A-1 Shares, if any, owned by such Person to Common
Shares and without giving effect to any Exchange Block or Exchange Cap).

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital stock, partnership interests (whether general
or limited) or equivalent ownership interests in or issued by such Person, and
with respect to the Company includes, without limitation, any and all Common
Shares and Series A Shares and Series A-1 Shares.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Shares” is defined in the recitals to this Agreement.

 

“Company” is defined in the preamble to this Agreement.

 

“Company Board” means the Board of Directors of the Company.

 

“Confidentiality Agreement” means that certain Letter Agreement, dated as of
February 5, 2019, between the Company and Ampersand Management, LLC.

 

“Demand Registration” is defined in Section 2.1.1.

 

 2 

 

 



“Demand Takedown” is defined in Section 2.3.4.(a).

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Effectiveness Period” is defined in Section 3.1.3.

 

“Equity Securities” means, with respect to any Person, (x) any shares of Capital
Stock of such Person, (y) any rights, options, warrants or similar securities to
subscribe for, purchase or otherwise acquire any shares of Capital Stock of such
Person, and (z) Capital Stock or other equity securities directly or indirectly
convertible into or exercisable or exchangeable for any shares of Capital Stock
of such Person, excluding, for all purposes, any debt, including, without
limitation, any debt convertible into any of the foregoing described in clauses
(x) through (z).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Exchange Block” has the meaning set forth in the Certificate of Designation.

 

“Exchange Cap” has the meaning set forth in the Certificate of Designation.

 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

“Governmental Authority” any United States or non-United States (i) federal,
national, regional, state, provincial, local, municipal or other government,
(ii) governmental or quasi-governmental entity of any nature (including any
governmental agency, branch, department, official, or entity, any
self-regulatory authority, public utility and any supra-national organization,
state, county, city or other political subdivision and any court or other
tribunal) or (iii) body exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, including any public arbitral tribunal, arbitrator or
mediator.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor” and “Investors” are defined in the preamble to this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Investor Parties” means, as applicable, each of the Investors and any of their
respective Affiliates, including Affiliates to whom Preferred Shares or Common
Shares are transferred pursuant to and in accordance with this Agreement.

 

“Law” means all applicable constitutions, treaties, statutes, laws (including
common law), orders, ordinances, regulations, codes, rules, legally binding
regulatory policy statements, binding standards or guidance, or general binding
directives or decrees enacted, adopted or applied by any and all Governmental
Authorities.

 

“Lock-Up Parties” is defined in Section 2.4.4.

 

“Lock-Up Period” means the period commencing on the Closing Date and ending one
hundred and eighty (180) days following the Closing Date.

 

 3 

 

 



“Marketed Takedown” shall mean a Underwritten Takedown that is a fully marketed
underwritten offering that requires Company management to participate in “road
show” presentations to potential investors requiring substantial marketing
effort from management over multiple days.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Next Meeting” means the earlier to occur of: (a) the first annual meeting of
the Company’s stockholders held after the date hereof; or (b) if the Company’s
first annual meeting of the Company’s stockholders held after the date hereof
does not occur prior to the six (6) month anniversary of the Closing Date, a
special meeting of the Company’s stockholders.

 

“Notices” is defined in Section 9.3.

 

“One Director Voting Requirement” means that the Investor Parties beneficially
own at least 45 shares of Series A Preferred Stock that are not subject to the
Voting Cap (as defined in the Certificate of Designation) (as equitably adjusted
for any stock split, reverse stock split, recapitalization or similar event with
respect to the Common Shares).

 

“One Board Nominee Cessation Date” means the first date following the date
hereof on which the One Director Voting Requirement is not satisfied.

 

“Participation Portion” means a fraction the numerator of which is the aggregate
number of Common Shares issuable upon the conversion of the Series A Shares held
by the Investors as of the date of the Pre-Emptive Right Notice, including the
Series A Shares issuable upon conversion of the Series A-1 Shares held by the
Investors as of the date of the Pre-Emptive Right Notice (without regard to the
Exchange Block or Exchange Cap), and the denominator of which is the aggregate
number of Common Shares issued and outstanding as of the date of the Pre-Emptive
Right Notice.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity not specifically listed herein.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Pre-Emptive Right Notice” is defined in Section 7.1.1.

 

“Preferred Shares” is defined in the recitals to this Agreement.

 

“Registrable Securities” means (i) any Series A Shares, (ii) any Common Shares
issued upon the conversion of the Series A Shares, including any Series A Shares
issuable upon conversion of the Series A-1 Shares and (iii) any other Common
Shares hereafter acquired by the Investors (and any other securities issued or
issuable to the Investors with respect to the securities referred to in clauses
(i), (ii) and (iii) by way of any share split, share dividend or other
distribution, recapitalization, share exchange, share reconstruction,
amalgamation, contractual control arrangement or similar event). As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred or disposed of pursuant to such
Registration Statement; (b) upon an Investor’s request in writing, (i) such
securities shall have been otherwise transferred pursuant to such written
request, (ii) new certificates for them or registered in such alternative form,
in each case not bearing a legend restricting further transfer, shall have been
delivered by the Company in accordance with such written request and (iii)
subsequent public distribution of them shall not require registration under the
Securities Act and is permitted under Rule 144A without any volume,
manner-of-sale or other conditions; or (c) such securities shall have ceased to
be outstanding. The parties hereto acknowledge that the inclusion of “any Series
A Shares” in the definition of “Registrable Securities” is intended solely to
facilitate any registration of Common Shares and that, in the event the
Investors have no rights under this Agreement to effect any public offering of
Preferred Shares.

 

 4 

 



 

“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities (other than a registration statement on
Form S-4 or Form S-8 or their successors, or any registration statement covering
only securities proposed to be issued in exchange for securities or assets of
another entity).

 

“Requesting Holder” is defined in Section 2.3.4(a).

 

“Resale Shelf Registration Statement” is defined in Section 2.3.1.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Securities Purchase Agreement” is defined in the recitals to this Agreement.

 

“Selling Holders” is defined in Section 2.3.4(a)(ii).

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO, whether or not against the box, and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and (ii) sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Shares).

 

“Standstill Period” means the period commencing on the Closing Date and ending
on the second (2nd) anniversary of the Closing Date.

 

“Three Director Voting Requirement” means that the Investor Parties beneficially
own at least 135 shares of Series A Preferred Stock that are not subject to the
Voting Cap (as defined in the Certificate of Designation) (as equitably adjusted
for any stock split, reverse stock split, recapitalization or similar event with
respect to the Common Share).

 

“Two Director Voting Requirement” means that the Investor Parties beneficially
own at least 90 shares of Series A Preferred Stock that are not subject to the
Voting Cap (as defined in the Certificate of Designation) (as equitably adjusted
for any stock split, reverse stock split, recapitalization or similar event with
respect to the Common Shares).

 

“Three Board Nominee Cessation Date” means the first date following the date
hereof on which the Three Director Voting Requirement is not satisfied.

 

 5 

 



 

“Two Board Nominee Cessation Date” means the first date following the date
hereof on which Two Director Voting Requirement is not satisfied.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Underwritten Takedown” shall mean an underwritten public offering of
Registrable Securities pursuant to the Resale Shelf Registration Statement, as
amended or supplemented.

 

2. REGISTRATION RIGHTS.

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. Subject to Section 2.4, at any time and from
time to time beginning one year following the Closing Date, any Investor or a
group of Investors may make a written demand to require the Company to effect
the Registration under the Securities Act of all or any portion of their
Registrable Securities, as applicable, on Form S-1 or any similar long-form
Registration or, if then available, on Form S-3; provided that the Registrable
Securities included in such demand have an estimated aggregate market value of
not less than $5,000,000. Each registration requested pursuant to this Section
2.1.1 is referred to herein as a “Demand Registration”. Any demand for a Demand
Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) of distribution thereof. The
Company will notify all Investors that are holders of Registrable Securities of
the demand, and each such holder of Registrable Securities who wishes to include
all or a portion of such holder’s Registrable Securities in the Demand
Registration (each such holder including shares of Registrable Securities in
such registration, a “Demanding Holder”) shall so notify the Company within
fifteen (15) days after the receipt by the holder of the notice from the
Company. Upon any such request, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Sections 2.1.4 and 3.4 and the provisos set forth in Section 3.1.1.

 

2.1.2 Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto (including the Company’s maintaining effectiveness for the duration of
the Effectiveness Period (as defined below)); provided, however, that if, after
such Registration Statement has been declared effective, the offering of
Registrable Securities pursuant to a Demand Registration is interfered with by
any stop order or injunction of the Commission or any other Governmental
Authority or court, the Registration Statement with respect to such Demand
Registration will be deemed not to have been declared effective, unless and
until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) the Demanding Holders holding a majority of the Registrable
Securities covered by such Registration Statement thereafter elect to continue
the offering; provided, further, that the Company shall not be obligated to file
a second Registration Statement until a Registration Statement that has been
filed is counted as a Demand Registration or is terminated.

 

2.1.3 Underwritten Offering. If the Demanding Holders so elect and such holders
so advise the Company as part of their written demand for a Demand Registration,
the offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering. In such event, the right of
any holder to include its Registrable Securities in such Registration shall be
conditioned upon such holder’s participation in such underwriting and the
inclusion of such holder’s Registrable Securities in the underwriting to the
extent provided herein. All Demanding Holders proposing to distribute their
Registrable Securities through such underwriting and the Company shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such underwriting by the holders initiating the Demand
Registration.

 

 6 

 

 



2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Demanding Holders in writing that the dollar amount or number of shares
of Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Common Shares which the Company desires to sell and the
Common Shares, if any, as to which registration has been requested pursuant to
valid written contractual piggy-back registration rights held by other
stockholders of the Company who desire to sell, exceeds the maximum dollar
amount or maximum number of shares that can be sold in such offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of shares, as applicable, the “Maximum Number of
Shares”), then the Company shall include in such registration: (i) first, the
Registrable Securities as to which Demand Registration has been requested by the
Demanding Holders (pro rata in accordance with the number of shares held by each
such Person) that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Common Shares that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(iii) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i) and (ii), the Common Shares for the
account of other persons that the Company is obligated to register pursuant to
valid written contractual arrangements with such persons, as to which
“piggy-back” registration has been requested by the holders thereof (pro rata in
accordance with the number of shares held by each such person) that can be sold
without exceeding the Maximum Number of Shares.

 

2.1.5 Withdrawal. The Demanding Holders holding a majority of the Registrable
Securities covered by such Registration Statement shall have the right to
require the Company to abandon or withdraw such Registration Statement by giving
written notice to the Company and the managing Underwriter or Underwriters of
such request prior to the effectiveness of the Registration Statement filed with
the Commission with respect to such Demand Registration. In such case, the
abandoned or withdrawn registration shall not count for purposes of the number
of Demand Registrations permitted pursuant to Section 2.4.1 if (i) more than 20%
of the Registrable Securities requested by such Demanding Holders to be included
in such registration are not or would not have been so included or (ii) a
material adverse change in the Company’s business, operations, financial
condition, operating results or prospects or the price to the public at which
the Registrable Securities are proposed to be sold in such registration has
occurred; provided that if such Demanding Holders require the Company to abandon
or withdraw such Registration Statement for any other reason, the abandoned or
withdrawn registration shall also not count for purposes of the number of Demand
Registrations permitted pursuant to Section 2.4.1 if such Demanding Holders
reimburse the Company for the Demanding Holders’ costs associated with the
abandoned or withdrawn registration.

 

 7 

 



 

2.2 Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights. If at any time from time to time after the first
anniversary of the Closing Date, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for stockholders of the Company for their account (or by the Company and by
stockholders of the Company including, without limitation, pursuant to Section
2.3), other than a Registration Statement (i) filed in connection with any
employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Company’s existing stockholders, (iii) for
an offering of debt that is convertible into equity securities of the Company or
(iv) for a dividend reinvestment plan, then the Company shall (x) give written
notice of such proposed filing to the holders of Registrable Securities as soon
as practicable but in no event less than ten (10) days before the anticipated
filing date, which notice shall describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed managing Underwriter or Underwriters, if any, of the offering,
and (y) offer to the holders of Registrable Securities in such notice the
opportunity to register the sale of such number of shares of Registrable
Securities as such holders may request in writing within five (5) days following
receipt of such notice (a “Piggy-Back Registration”). Subject to receipt of the
information from the holders of Registrable Securities set forth in Section 3.4,
the Company shall cause such Registrable Securities to be included in such
registration and shall use its best efforts to cause the managing Underwriter or
Underwriters of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggy-Back Registration on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. The Company and all holders of
Registrable Securities proposing to distribute their securities through a
Piggy-Back Registration that involves an Underwriter or Underwriters shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration.

 

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of Common Shares which the Company desires to sell, taken
together with Common Shares, if any, as to which registration has been demanded
pursuant to valid written contractual arrangements with persons other than the
holders of Registrable Securities hereunder and the Registrable Securities as to
which registration has been requested under this Section 2.2, exceeds the
Maximum Number of Shares, then the Company shall include in any such
registration:

 

(a) If the registration is undertaken for the Company’s account: (A) first, the
Common Shares or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; and (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the Common Shares or other securities, if any, comprised
of Registrable Securities, as to which registration has been requested pursuant
to the terms hereof, that can be sold without exceeding the Maximum Number of
Shares, pro rata based on the total number of Registrable Securities held by the
Investors; and (C) third, to the extent that the Maximum Number of shares has
not been reached under the foregoing clauses (A) and (B), the Common Shares or
other securities for the account of other persons that the Company is obligated
to register pursuant to valid written contractual piggy-back registration rights
with such persons and that can be sold without exceeding the Maximum Number of
Shares; and

 

(b) If the registration is a “demand” registration undertaken at the demand of
persons other than the holders of Registrable Securities, (A) first, the Common
Shares or other securities for the account of the demanding persons and the
holders of Registrable Securities exercising their piggy-back registration
rights pursuant to the terms hereof, pro rata based on the total number of fully
diluted Common Shares held by such selling holders, that can be sold without
exceeding the Maximum Number of Shares; (B) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (A),
the Common Shares or other securities that the Company desires to sell that can
be sold without exceeding the Maximum Number of Shares; and (C) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the Common Shares or other securities for the
account of other persons that the Company is obligated to register pursuant to
valid written contractual arrangements with such persons, that can be sold
without exceeding the Maximum Number of Shares.

 

 8 

 

 





2.2.3 Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. With respect to
registrations not initiated by holders of Registrable Securities and to which
such holders are participating solely through their piggy-back registration
rights, the Company (whether on its own determination or as the result of a
withdrawal by persons making a demand pursuant to valid written contractual
obligations) may withdraw a Registration Statement at any time prior to the
effectiveness of such Registration Statement. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the holders of
Registrable Securities in connection with such Piggy-Back Registration as
provided in Section 3.3.

 

2.3 Resale Shelf Registration Rights.

 

2.3.1 Registration Statement Covering Resale of Registrable Securities. On or
prior to the first anniversary of the Closing Date, subject to receipt of the
information from the holders of Registrable Securities set forth in Section,
3.4, the Company shall have effected an effective Registration Statement
permitting offerings to be made on a continuous basis pursuant to Rule 415 under
the Securities Act registering the resale from time to time by Investors of all
of the Registrable Securities held by or then-issuable to the Investors (the
“Resale Shelf Registration Statement”). The Resale Shelf Registration Statement
shall be on Form S-3 or another appropriate form permitting Registration of such
Registrable Securities for resale by such Investors. If, on the date that the
Resale Shelf Registration Statement is filed, the Company is a well-known
seasoned issuer (as defined in Rule 405 under the Securities Act) (a “WKSI”),
then the Company shall file the Resale Shelf Registration Statement as an
automatic shelf registration statement (as defined in Rule 405 under the
Securities Act), which shall be effective upon the filing thereof. If the
Company is not a WKSI on the date that the Resale Shelf Registration Statement
is filed, the Company shall make the initial filing of the Resale Shelf
Registration Statement sufficiently in advance of the first anniversary of the
Closing Date so that the Resale Shelf Registration Statement is be declared
effective by the Commission on or prior to the first anniversary of the Closing
Date. Once the Resale Shelf Registration Statement is effective, the Company
shall use commercially reasonable efforts to keep the Resale Shelf Registration
Statement continuously effective under the Securities Act at all times until the
expiration of the Effectiveness Period. If any Registrable Securities are
outstanding at the expiration of the Effectiveness Period, the Company is
obligated to file and make effective a subsequent Resale Shelf Registration
Statement on or prior to the expiration of the Effectiveness Period in
accordance with this Section 2.3.1 registering the resale from time to time by
Investors of all of the Registrable Securities held by or then issuable to the
Investors.

 

2.3.2 Notification and Distribution of Materials. The Company shall notify the
Investors in writing of the effectiveness of the Resale Shelf Registration
Statement and shall furnish to them, without charge, such number of copies of
the Resale Shelf Registration Statement (including any amendments, supplements
and exhibits), the prospectus contained therein (including each preliminary
prospectus and all related amendments and supplements) and any documents
incorporated by reference in the Resale Shelf Registration Statement or such
other documents as the Investors may reasonably request in order to facilitate
the sale of the Registrable Securities in the manner described in the Resale
Shelf Registration Statement.

 

2.3.3 Amendments and Supplements. Subject to the provisions of Section 2.3.1
above, the Company shall promptly prepare and file with the Commission from time
to time such amendments and supplements to the Resale Shelf Registration
Statement and prospectus used in connection therewith as may be necessary to
keep the Resale Shelf Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all the
Registrable Securities during the Effectiveness Period.

 

 9 

 

 



2.3.4 Notice of Certain Events. The Company shall promptly notify the Investors
in writing of any request by the Commission for any amendment or supplement to,
or additional information in connection with, the Resale Shelf Registration
Statement required to be prepared and filed hereunder (or prospectus relating
thereto). The Company shall promptly notify each Investor in writing of the
filing of the Resale Shelf Registration Statement or any prospectus, amendment
or supplement related thereto or any post-effective amendment to the Resale
Shelf Registration Statement and the effectiveness of any post-effective
amendment.

 

(a) If the Company shall receive a request from one or more holders of
Registrable Securities (the requesting holder(s) shall be referred to herein as
the “Requesting Holder”), provided that the estimated aggregate market value of
the Registrable Securities is at least $5,000,000 for a Marketed Takedown, that
the Company effect an Underwritten Takedown of all or any portion of the
Requesting Holder’s Registrable Securities, and specifying the intended method
of disposition thereof (including whether such Underwritten Takedown is intended
to be a Marketed Takedown), then the Company shall promptly give notice of such
requested Underwritten Takedown (each such request shall be referred to herein
as a “Demand Takedown”) at least five (5) Business Days prior to the anticipated
filing date of the prospectus or supplement relating to such Demand Takedown to
the other Investors and thereupon shall use its commercially reasonable efforts
to effect, as expeditiously as possible, the offering in such Underwritten
Takedown of:

 

(i) subject to the restrictions set forth in Section 2.1.4, all Registrable
Securities for which the Requesting Holder has requested such offering under
Section 2.3.4(a), and

 

(ii) subject to the restrictions set forth in Section 2.1.4, all other
Registrable Securities that any holders of Registrable Securities (all such
holders, together with the Requesting Holder, the “Selling Holders”) have
requested the Company to offer by request received by the Company within two (2)
Business Days after such holders receive the Company’s notice of the Demand
Takedown, all to the extent necessary to permit the disposition (in accordance
with the intended methods thereof as aforesaid) of the Registrable Securities so
to be offered.

 

(b) Promptly after the expiration of the two (2) Business Day period referred to
in Section 2.3.4(a)(ii), the Company will notify all Selling Holders of the
identities of the other Selling Holders and the number of shares of Registrable
Securities requested to be included therein.

 

(c) If the managing underwriter in an Underwritten Takedown advises the Company
and the Requesting Holder that, in its view, the number of shares of Registrable
Securities requested to be included in such underwritten offering exceeds the
largest number of shares that can be sold without having an adverse effect on
such offering, including the price at which such shares can be sold, the shares
included in such Underwritten Takedown will be reduced by the Registrable
Securities held by the Selling Holders (on a pro rata basis based on the total
number of Registrable Securities held by such Selling Holders, subject to a
determination by the Commission that certain Selling Holders must be reduced
first based on the number of Registrable Securities held by such Selling
Holders).

 

2.3.5 Selection of Underwriters. Selling Holders holding a majority of the
Registrable Securities requested to be sold in an Underwritten Takedown shall
have the right to select an Underwriter or Underwriters in connection with such
Underwritten Takedown, which Underwriter or Underwriters shall be reasonably
acceptable to the Company (which consent shall not be unreasonably withheld,
conditioned or delayed). In connection with an Underwritten Takedown, the
Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of the Registrable
Securities in such Underwritten Takedown, including, if necessary, the
engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with the Financial Industry
Regulatory Authority, Inc.



 

 10 

 

 



2.4 Registration Rights Limitations.

 

2.4.1 The Company shall not be obligated to effectuate more than an aggregate of
two (2) Demand Registrations.

 

2.4.2 The Company shall not be obligated to effectuate more than (i) two (2)
Marketed Takedowns in any 365-day period or (iii) an aggregate of two (2)
Marketed Takedowns.

 

2.4.3 For so long as a Resale Shelf Registration Statement is effective with
respect to all Registrable Securities of an Investor and such Investor is able
to sell its Registrable Securities in a takedown offering pursuant to such
Resale Shelf Registration Statement, such Investor’s right to make a Demand
Registration of such Registrable Securities pursuant to Section 2.1 is
suspended.

 

2.4.4 If any sale of Registrable Securities shall be effected by means of an
underwritten offering, (a) each of the Investors, the members of the Company
Board and the executive officers of the Company (collectively, the “Lock-Up
Parties”) shall enter into a customary “lock-up” agreement (which lock-up
agreements shall contain identical terms) in favor of the underwriters and (b)
neither the Company nor any Lock-Up Party shall effect any public sale or
distribution of any of the Company’s securities (except as part of such
underwritten offering), including any sale pursuant to Rule 144 or by entering
into any swap, hedge or other arrangement that transfers, in whole or in part,
the economic consequence of ownership of such securities, during the ten (10)
Business Days prior to, and continuing for ninety (90) Business Days after, the
date of the pricing of such underwritten offering (unless the underwriters, the
Company and the Investors agree on a different time period). The foregoing
notwithstanding, no Lock-Up Party shall be required to terminate an existing
10b5-1 plan or to cease sales under any such plan. No Lock-Up Party holding any
class of securities subject to this Section 2.4.4 shall be released from any
obligation under any agreement, arrangement or understanding entered into with
respect to this Section 2.4.4 unless the Investors are also released.

 

2.4.5 The Company shall not, without the prior written consent of the Investors,
enter into any agreement with any holder or prospective holder of any security
of the Company giving such holder or prospective holder any registration rights
the terms of which are more favorable than the registration rights granted to
the holders of Registrable Securities hereunder, or which would reduce the
amount of Registrable Securities such holders can include in any (i)
registration statement filed pursuant to Sections 2.1 and 2.3.1 hereunder or
(ii) Underwritten Takedown pursuant to Section 2.3.4 hereunder, unless such
rights are subordinate to those of the holders of Registrable Securities.

 

3. REGISTRATION PROCEDURES.

 

3.1 Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its commercially reasonable efforts to effect the registration and
sale of such Registrable Securities in accordance with the intended method(s) of
distribution thereof as expeditiously as practicable, and in connection with any
such request:



 

 11 

 

 



3.1.1 Filing Registration Statement. The Company shall use its commercially
reasonable efforts to, as expeditiously as possible after receipt of a request
for a Demand Registration pursuant to Section 2.1, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its commercially reasonable efforts to cause such Registration
Statement to become effective and use its commercially reasonable efforts to
keep it effective for the Effectiveness Period; provided, however, that the
Company shall have the right to defer any Demand Registration for up to
forty-five (45) days, and any Piggy-Back Registration for such period as may be
applicable to deferment of any Demand Registration to which such Piggy-Back
Registration relates, in each case if the Company shall furnish to the holders a
certificate signed by the chief executive officer and chief financial officer of
the Company stating that, in the good faith judgment of the Company Board, if
the Registration Statement were to be effected at such time, it would (i)
materially interfere with a bona fide material acquisition, corporate
organization or other similar transaction involving the Company or (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential, the premature disclosure of
which would materially adversely affect the Company; provided, further, however,
that the Company shall not have the right to exercise the right set forth in the
immediately preceding proviso for more than a total of ninety (90) days in any
365-day period.

 

3.1.2 Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus) and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.

 

3.1.3 Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until the date on which all
Registrable Securities and other securities covered by such Registration
Statement have been disposed of in accordance with the intended method(s) of
distribution set forth in such Registration Statement or such securities have
been withdrawn (the “Effectiveness Period”).

 

3.1.4 Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) Business Days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
within two (2) Business Days of the occurrence of any of the following: (i) when
such Registration Statement becomes effective; (ii) when any post-effective
amendment to such Registration Statement becomes effective; (iii) the issuance
or threatened issuance by the Commission of any stop order (and the Company
shall take all actions required to prevent the entry of such stop order or to
remove it if entered); and (iv) any request by the Commission for any amendment
or supplement to such Registration Statement or any prospectus relating thereto
or for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon.

 

 12 

 

 





3.1.5 Securities Laws Compliance. The Company shall use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may reasonably request and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this paragraph or subject itself to taxation in any such
jurisdiction.

 

3.1.6 Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such registration statement, and the
representations, warranties and covenants of the holders of Registrable
Securities included in such registration statement in any underwriting agreement
which are made to or for the benefit of any Underwriters, to the extent
applicable, shall also be made to and for the benefit of the Company.

 

3.1.7 Comfort Letter. The Company shall obtain a “cold comfort” letter from the
Company’s independent registered public accountants in the event of an
underwritten offering, in customary form and covering such matters of the type
customarily covered by “cold comfort” letters as the managing Underwriter may
reasonably request, and as are reasonably satisfactory to participating holders
holding a majority of the Registrable Securities included in such offering.

 

3.1.8 Opinions. On the date the Registrable Securities are delivered for sale
pursuant to any Registration or Underwritten Takedown, the Company shall obtain
an opinion, dated such date, of one (1) counsel representing the Company for the
purposes of such Registration, addressed to the holders, the placement agent or
sales agent, if any, and the Underwriters, if any, covering such legal matters
with respect to the Registration in respect of which such opinion is being given
as the holders, placement agent, sales agent or Underwriter may reasonably
request and as are customarily included in such opinions, and as are reasonably
satisfactory to participating holders holding a majority of the Registrable
Securities included in such offering.

 

3.1.9 Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

 13 

 



 



3.1.10 Records. Upon execution of confidentiality agreements, the Company shall
make available for inspection by the holders of Registrable Securities included
in such Registration Statement, any Underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
professional retained by any holder of Registrable Securities included in such
Registration Statement or any Underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, as shall be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
requested by any of them in connection with such Registration Statement.

 

3.1.11 Listing. The Company shall use its commercially reasonable efforts to
cause all Registrable Securities included in any Registration Statement to be
listed on such exchanges or otherwise designated for trading in the same manner
as similar securities issued by the Company are then listed or designated.

 

3.2 Obligation to Suspend Distribution. Upon receipt of any written notice from
the Company of the happening of any event of the kind described in Section
3.1.4(iv), or, upon any suspension by the Company, pursuant to a written insider
trading compliance program adopted by the Company Board, of the ability of all
“insiders” covered by such program to transact in the Company’s securities
because of the existence of material non-public information, each holder of
Registrable Securities included in any registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such holder
receives the supplemented or amended prospectus contemplated by Section
3.1.4(iv) or the restriction on the ability of “insiders” to transact in the
Company’s securities is removed, as applicable, and, if so directed by the
Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

3.3 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with the Resale Shelf Registration Statement pursuant to
Section 2.3, any Demand Registration pursuant to Section 2.1, any Demand
Takedown pursuant to Section 2.3.4(a), any Piggy-Back Registration pursuant to
Section 2.2, any other distribution pursuant to the terms hereof and all
expenses incurred in performing or complying with its other obligations under
this Agreement, whether or not the Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) the Company’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees); (v) the fees and expenses incurred in connection with
the listing of the Registrable Securities as required by Section 3.1.11; (vi)
Financial Industry Regulatory Authority fees; (vii) fees and disbursements of
counsel for the Company and fees and expenses for independent certified public
accountants retained by the Company; (viii) the fees and expenses of any special
experts retained by the Company in connection with such registration and (ix)
the reasonable fees and expenses of one (1) legal counsel selected by
participating holders holding a majority of the Registrable Securities included
in such Registration or offering. The Company shall have no obligation to pay
any underwriting discounts or selling commissions attributable to the
Registrable Securities being sold by the holders thereof, which underwriting
discounts or selling commissions shall be borne by such holders.

 

3.4 Information. The holders of Registrable Securities shall promptly provide
such information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act and in
connection with the Company’s obligation to comply with applicable state
securities laws, including each participating holder delivering to the Company a
fully completed and duly executed Selling Stockholder Questionnaire, a form of
which is attached hereto as Exhibit B.

 

 14 

 



 



4. INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Investor and each other holder of Registrable Securities, and each
of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each person, if any, who controls an Investor
and each other holder of Registrable Securities (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) (each, an “Investor
Indemnified Party”), from and against any expenses, losses, judgments, claims,
damages or liabilities, whether joint or several, arising out of or based upon
any untrue statement (or allegedly untrue statement) of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, any “free writing
prospectus” (as defined in Rule 405 under the Securities Act), or any “issuer
information” (as defined in Rule 433 under the Securities Act) or any “road
show” (as defined in Rule 433 under the Securities Act), or arising out of or
based upon any omission (or alleged omission) to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of the Securities Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration; and
the Company shall promptly reimburse the Investor Indemnified Party for any
legal and any other expenses reasonably incurred by such Investor Indemnified
Party in connection with investigating and defending any such expense, loss,
judgment, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such expense,
loss, claim, damage or liability arises out of or is based upon any untrue
statement or allegedly untrue statement or omission or alleged omission made in
such Registration Statement, preliminary prospectus, final prospectus, or
summary prospectus, or any such amendment or supplement, any “free writing
prospectus” (as defined in Rule 405 under the Securities Act), or any “road
show” (as defined in Rule 433 under the Securities Act) in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein.

 

4.2 Indemnification by Holders of Registrable Securities. Each selling holder of
Registrable Securities will severally, in the event that any registration is
being effected under the Securities Act pursuant to this Agreement of any
Registrable Securities held by such selling holder, indemnify and hold harmless
the Company, each of its directors and officers against any losses, claims,
judgments, damages or liabilities, whether joint or several, insofar as such
losses, claims, judgments, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or allegedly untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was registered under the Securities Act,
any preliminary prospectus, final prospectus or summary prospectus contained in
the Registration Statement, or any amendment or supplement to the Registration
Statement, any “free writing prospectus” (as defined in Rule 405 under the
Securities Act), or any “issuer information” (as defined in Rule 433 under the
Securities Act) or any “road show” (as defined in Rule 433 under the Securities
Act), or arise out of or are based upon any omission or the alleged omission to
state a material fact required to be stated therein or necessary to make the
statement therein not misleading, if the statement or omission was made in
reliance upon and in conformity with information furnished in writing to the
Company by such selling holder expressly for use therein, and shall reimburse
the Company, its directors and officers for any legal or other expenses
reasonably incurred by any of them in connection with investigation or defending
any such loss, claim, damage, liability or action. Each selling holder’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of any net proceeds actually received by such selling
holder.

 

 15 

 

 





4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Sections 4.1 or 4.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, notify such other person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one (1) such separate counsel, which counsel is
reasonably acceptable to the Indemnifying Party) to represent the Indemnified
Party and its controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Indemnified Party
against the Indemnifying Party, with the fees and expenses of such counsel to be
paid by such Indemnifying Party if, based upon the written opinion of counsel of
such Indemnified Party, representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, consent to entry of judgment or effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such judgment or settlement includes an unconditional
release of such Indemnified Party from all liability arising out of such claim
or proceeding.

 

4.4 Contribution.

 

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4.2 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding Section
4.4.1.

 

 16 

 

 





4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraphs shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

5. UNDERWRITING AND DISTRIBUTION.

 

5.1 Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

 

6. BOARD OF DIRECTORS MATTERS.

 

6.1 Directors.

 

6.1.1 Effective as of the Initial Closing (as defined in the Securities Purchase
Agreement), the Company Board will increase the size of the Company Board to
seven (7) members and take the actions necessary such that, effective as of the
Initial Closing, the Company Board shall be comprised of (i) two (2) Class I
Directors, one of whom shall initially be Steve Sullivan and one of whom shall
initially be Eric Lev, (ii) three (3) Class II Directors, one of whom shall
initially be Dr. Felice Schnoll-Sussman, one of whom shall initially be vacant,
and one of whom shall initially be vacant but who shall qualify as an
“independent director” under Rule 5605(a)(2) of the of the listing rules of the
Nasdaq Stock Market (or any successor rule) or under any similar rule
promulgated by such other exchange on which the Company’s securities are then
listed or designated, provided that if the Investor owns a number of Series A
Shares that represent the Three Director Voting Requirement, such independent
director shall constitute the Third Director (as defined below) and (iii) two
(2) Class III Directors, one of whom shall initially be Jack Stover, and one of
whom shall initially be Dr. Joseph Keegan.

 

6.1.2 From and after the Closing Date, at any time that Investor owns a number
of Series A Shares that represent the One Director Voting Requirement, the
Investors shall have the right (but not the obligation) (by delivery of, or
having been deemed to have delivered, a Designation Notice within the time
periods specified in Section 6.2 below) to designate for election as a director,
and the Company Board (including any committee thereof) shall nominate (and
recommend for election and include such recommendation in a timely manner in any
proxy statement, consent solicitation or other applicable announcement to the
Company’s stockholders, it being understood that the Company shall not mail any
proxy statement, consent solicitation or make any such applicable announcement
to stockholders which does not contain such recommendation) at each meeting of
the Company’s stockholders, one individual (the “First Director”) to serve as a
Class I director of the Company. The First Director shall have the right to
attend all meetings of any committees or sub-committees of the Company Board in
a nonvoting observer capacity, unless the Second Director or the Third Director
is a member of such committee.

 

 17 

 

 





6.1.3 From and after the Closing Date and the Nasdaq Approval (as defined
below), at any time that Investor owns a number of Series A Shares that
represent the Two Director Voting Requirement, the Investors shall have the
right (but not the obligation) (by delivery of, or having been deemed to have
delivered, a Designation Notice within the time periods specified in Section 6.2
below) to designate for election as a director, and the Company Board (including
any committee thereof) shall nominate (and recommend for election and include
such recommendation in a timely manner in any proxy statement, consent
solicitation or other applicable announcement to the Company’s stockholders, it
being understood that the Company shall not mail any proxy statement, consent
solicitation or make any such applicable announcement to stockholders which does
not contain such recommendation) at each meeting of the Company’s stockholders,
one individual (the “Second Director”) to serve as a Class II director of the
Company. The Second Director shall have the right to attend all meetings of any
committees or sub-committees of the Company Board in a nonvoting observer
capacity, unless the First Director or the Third Director is a member of such
committee.

 

6.1.4 From and after the Closing Date and the Nasdaq Approval, at any time that
Investor owns a number of Series A Shares that represent the Three Director
Voting Requirement, the Investors shall have the right (but not the obligation)
(by delivery of, or having been deemed to have delivered, a Designation Notice
within the time periods specified in Section 6.2 below) to designate for
election as a director, and the Company Board (including any committee thereof)
shall nominate (and recommend for election and include such recommendation in a
timely manner in any proxy statement, consent solicitation or other applicable
announcement to the Company’s stockholders, it being understood that the Company
shall not mail any proxy statement, consent solicitation or make any such
applicable announcement to stockholders which does not contain such
recommendation) at each meeting of the Company’s stockholders, one individual
who shall qualify as an “independent director” under Rule 5605(a)(2) of the of
the listing rules of the Nasdaq Stock Market (or any successor rule) or under
any similar rule promulgated by such other exchange on which the Company’s
securities are then listed or designated (the “Third Director”) to serve as a
Class II director of the Company. The Third Director shall have the right to
attend all meetings of any committees or sub-committees of the Company Board in
a nonvoting observer capacity, unless the First Director or the Second Director
is a member of such committee.

 

6.1.5 From and after the Closing Date until the One Board Nominee Cessation
Date, the Two Board Nominee Cessation Date or the Three Board Nominee Cessation
Date, as applicable, if a vacancy is to occur on the Company Board as the result
of the death, resignation or removal of the First Director, Second Director or
Third Director, as applicable, the Investors shall have the sole right to
designate a replacement director to fill such vacancy until the expiration of
the term of such former First Director, Second Director or Third Director, as
applicable. The Company and the Company Board shall take all actions necessary
to fill such vacancy with such replacement director promptly upon notice by the
Investors of the name of such replacement director. Any director filling a
vacancy on the Company Board pursuant to this Section 6.1.5 shall be deemed to
be a First Director, Second Director or Third Director, as applicable. In the
event the Investors does not provide notice to the Company and the Company Board
naming a replacement director to fill any such vacancy, such vacancy shall not
be filled until the annual meeting of stockholders of the Company at which the
term of the former First Director, Second Director or Third Director, as
applicable, would have expired (and shall not prejudice any future nomination
right of the Investors set forth in Section 6.1.1, Section 6.1.3 or Section
6.1.4).

 

6.1.6 From and after the Closing Date, subject to the rules and regulations
regarding director independence of the Nasdaq Stock Market or such other
exchange on which the Company’s securities are then listed or designated, one of
the First Director, Second Director or Third Director, as applicable, shall have
the right to serve on each and every committee of the Board.

 

 18 

 

 





6.2 The Investors shall notify the Company in writing (a “Designation Notice”)
of its proposed First Director, Second Director or Third Director, as
applicable, a reasonable time (in light of the circumstances) in advance of any
action taken for the purpose of electing any First Director, Second Director or
Third Director, as applicable, at an annual or special meeting of stockholders
of the Company and of the mailing of any proxy statement, consent solicitation
or other applicable announcement in which any Company Board nominee would be
named (which reasonable time requirement, in the case of any proxy statement
relating to an annual meeting of stockholders of the Company, shall be satisfied
so long as such notice is delivered to the Company at least thirty (30) days
prior to the first anniversary of the mailing of the proxy statement related to
the immediately preceding year’s annual meeting of stockholders), together with
all information concerning such nominee required by law or otherwise reasonably
requested by the Company, so that the Company can comply with applicable
disclosure rules; provided, that if the Investors fail to deliver timely a
Designation Notice required to be delivered in connection with the election of
any First Director, Second Director or Third Director, as applicable, the
Investors shall be deemed to have designated or nominated in a timely delivered
Designation Notice the same First Director, Second Director or Third Director,
as applicable as set forth in the most recent notice delivered to the Company
pursuant to this Section 6.2 (or, until the first Designation Notice has been
delivered, the individual(s) named in Section 6.1.1). In the event that any
person named or deemed to have been named in a Designation Notice becomes unable
or unwilling to serve as a director of the Company, the Investors shall have the
right to designate an alternate designee in lieu of the person so named and the
Company and the Company Board shall take all reasonable action to nominate and
recommend such alternate designee for election (and shall include such
recommendation in a proxy statement, consent solicitation or other subsequent
announcement to the Company’s stockholders).

 

6.3 Observation Rights. From and after the Closing Date, at any time that
Investor owns a number of Series A Shares that represent at least the One
Director Voting Requirement and less than the Three Director Voting Requirement,
the Investor shall have the right to designate one representative to attend all
meetings of the Company Board and any committees or sub-committees thereof in a
nonvoting observer capacity (the “Observer”); provided, that the Observer can be
excluded from any meeting of any committee or sub-committee of the Company Board
at the sole discretion of such committee or sub-committee for any reason.

 

6.4 Compensation; D&O Insurance; Indemnification. The Company shall reimburse
each First Director, Second Director, Third Director and Observer for his or her
reasonable out-of-pocket expenses incurred for the purpose of attending each
meeting of the Company Board or any committee thereof in accordance with the
Company’s reimbursement policy in effect from time to time for non-employee
directors (such policy being deemed to apply to an Observer as if he or she were
a member of the Company Board). Each First Director, Second Director, and Third
Director shall be entitled to the same benefits and other rights (other than
compensation) provided to any other non-executive director, including benefits
and coverage under any director and officer insurance policy maintained by the
Company. Promptly following the appointment or election of any First Director,
Second Director or Third Director, the Company and such First Director, Second
Director or Third Director, as applicable, shall enter into an indemnification
agreement on terms substantially similar to the terms of indemnification
agreements that the Company has entered into with any other non-executive
director. The Company shall enter into an indemnification agreement at least as
favorable as the indemnification agreements entered into with any other
non-executive director after the Closing Date with any other individual that
becomes a First Director, Second Director or Third Director, as applicable, if
and as applicable.

 

 19 

 





 

6.5 Information Rights. From and after the Closing Date until the One Board
Nominee Cessation Date, the Company shall deliver to the First Director, Second
Director, Third Director and Observer, as applicable, and the Investors (for the
benefit of the Investors) copies of all written information (including, without
limitation, board packages, notices, minutes, consents, budgets, business plans,
financial forecasts, financial statements (audited or unaudited, with or without
footnotes), operating reports and any other materials to the extent and in the
manner and form provided to the Company Board or any committee or sub-committee
thereof or in any periodic information required to be delivered to any lender to
the Company or any of its subsidiaries, in each case, at the same time such
information is provided to the Company Board (or any committee or sub-committee
thereof) or any such lender). The First Director, Second Director, Third
Director, Observer and/or Investor may, in its, his or her sole discretion,
request that delivery of such written information and materials not be provided
to it, him or her at any time; provided, however, that refusal of any one or
more deliveries shall not be deemed to be an ongoing waiver or amendment of the
Company’s obligations and/or the First Director’s, Second Director’s, Third
Director’s, Observer’s or Investor’s rights pursuant to this Section 6.5.

 

6.6 Confidentiality. The Investors agrees to keep confidential “Evaluation
Material” (as defined in the Confidentiality Agreement) received prior to the
date hereof and all proprietary and all non-public information regarding the
Company and its subsidiaries received pursuant to Section 6.5 (the “Confidential
Information”), and in each case not to disclose or reveal any such Confidential
Information to any Person without the prior written consent of the Company;
provided, however, that Confidential Information may be disclosed by any
Investor to its members, directors, managers, officers, employees, debt
financing sources, potential purchasers of Equity Securities from any Investor
Party with respect to Transfers that would be permitted pursuant to Section 8.3
(“Potential Purchasers”), consultants, agents, advisors and representatives,
including the First Director, Second Director, Third Director and Observer
(collectively, “Permitted Representatives”) who need to know such Confidential
Information for the purpose of evaluating, monitoring or taking any other action
with respect to the investment by any Investor in any Series A Shares, Series
A-1 Shares or Common Shares issued or issuable upon conversion of any Preferred
Shares pursuant to the Certificate of Designation, and agree to cause such
Permitted Representatives to observe the terms of this Section 6.6; provided,
that nothing herein shall prevent any Investor or any Permitted Representative
from disclosing any Confidential Information that (1) is or becomes generally
available to the public other than as a result of any act or omission by an
Investor or such Permitted Representative in violation of this Section 6.6, (2)
was available to any Investor or Permitted Representative on a non-confidential
basis prior to disclosure to any Investor or Permitted Representative by the
Company or its representatives, (3) becomes available to any Investor or
Permitted Representatives from a source other than the Company or its
representatives when such source is entitled, to the knowledge of such Investor,
to make such disclosure without violating any fiduciary duty or any
non-disclosure or confidentiality agreement, or (4) is required to be disclosed
by law, rule or regulation (provided; that prior to such disclosure, the
applicable Investor shall, unless prohibited by law, rule, regulation or order,
promptly notify the Company of any such disclosure, use reasonable efforts to
limit the disclosure requirements of such law or order, and maintain the
confidentiality of such information to the maximum extent permitted by law, rule
or regulation). If any Investor or Permitted Representative is requested or
required (by oral questions, interrogatories, requests for information,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information, it is agreed that such Investor will provide the
Company with prompt written notice of such request(s) so that the Company may
seek (at the Company’s sole cost) an appropriate protective order or other
appropriate remedy and/or waive the Investor’s compliance with this Section 6.6.
If, failing the entry of a protective order or the receipt of a waiver
hereunder, any Investor or Permitted Representative is, after consultation with
outside counsel, compelled to disclose Confidential Information, such Investor
or Permitted Representative may disclose only that portion of such information
that in the opinion of Investor’s counsel is legally required without liability
hereunder; provided, that such Investor agrees to use commercially reasonable
efforts to obtain, at the Company’s sole expense, assurance that confidential
treatment will be accorded such information, including, by cooperating with the
Company to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information.



 

 20 

 



 

7. RIGHTS TO PURCHASE.

 

7.1 Right to Participate in Certain Sales of Additional Securities.

 

7.1.1 For so long as any shares of Registrable Securities remain outstanding,
the Company agrees that it will not (and that it will cause its subsidiaries not
to) sell or issue any shares of Capital Stock or Equity Securities, in each
case, unless (x) the Company first submits a written notice (a “Pre-Emptive
Right Notice”) to the Investors (for the benefit of the Investor Parties)
setting forth in reasonable detail (A) the designation and all of the terms and
provisions of the securities proposed to be issued (the “Proposed Securities”),
including, to the extent applicable, the voting powers, preferences and relative
participating, optional or other special rights, and the qualification,
limitations or restrictions thereof and interest rate and maturity; (B) the
price, timing (which shall be at least three (3) but no more than six (6)
Business Days after the delivery or deemed delivery of such Pre-Emptive Right
Notice to the Investor) and other terms of the proposed sale of such Proposed
Securities; and (C) the amount of such Proposed Securities proposed to be
issued; provided, that following the delivery of such notice, the Company shall
deliver to the Investors (for the benefit of the Investor Parties) any such
information the Investors may reasonably request in order to evaluate the
proposed issuance, (y) it offers to issue and sell to the Investor Parties, on
such terms as the Proposed Securities are issued and upon full payment by the
Investor Parties, the Participation Portion of the Proposed Securities
(allocated among the Investor Parties as may be determined by the Investors
acting in their sole discretion); provided, however, that, subject to compliance
with the terms and conditions set forth in Section 7.1.5, the Company shall not
be required to offer to issue or sell to the Investor Parties the portion of the
Proposed Securities that would require the Company to obtain stockholder
approval in respect of the issuance of any Proposed Securities to the Investor
Parties under Nasdaq Marketplace Rule 5635 unless such approval has been
obtained (provided, further, however, that the Company shall still be obligated
to provide written notice of such proposed issuance to the Investors (for the
benefit of the Investor Parties), which notice shall include a description of
the Proposed Securities (including the number thereof) that would require
stockholder approval in respect of the issuance thereof (the “Restricted
Issuance Information”)).

 

7.1.2 The Investor Parties will have the option, exercisable by written notice
delivered by the Investors (on behalf of the Investor Parties) to the Company,
to accept the Company’s offer and commit to purchase any or all of the Proposed
Securities offered to be sold by the Company to the Investor Parties (allocated
among such Investor Parties as determined by the Investors in their sole
discretion), which notice must be given prior to the later of (x) five (5)
Business Days after receipt of such notice from the Company and (y) two (2)
Business Days prior to the proposed issuance date set forth in the Pre-Emptive
Right Notice (the “Pre-Emptive Right Lapse Time”). If the Company offers two (2)
or more securities as a unit to all other participants in the offering, the
Investor Parties will be given the same choice as provided to other participants
in the offering. The closing of the exercise of such subscription right shall
take place simultaneously with the closing of the sale of the Proposed
Securities giving rise to such subscription right; provided, however, that the
closing of any purchase by any such Investor Party may be extended beyond the
closing of the sale of the Proposed Securities giving rise to such preemptive
right to the extent necessary to (i) obtain required approvals from any
Governmental Authority or (ii) permit one or more Investor Parties to receive
proceeds from calling capital pursuant to commitments made by its (or its
affiliated investment funds’) limited partners. Upon the expiration of the
offering period described above, the Company will be free to sell such Proposed
Securities that the Investor Parties have not elected to purchase during the 60
days following such expiration on terms and conditions no more favorable to the
purchasers thereof than those offered to the Investor Parties in the Pre-Emptive
Right Notice delivered in accordance with Section 7.1.1. Any Proposed Securities
offered or sold by the Company after such 60-day period must be reoffered to
issue or sell to the Investor Parties pursuant to this Section 7.1; provided
that, subject to compliance with the terms and conditions set forth in Section
7.1.5, the Company shall not be required to reoffer to the Investor Parties the
portion of the Proposed Securities that would require the Company to obtain
stockholder approval in respect of the issuance of any Proposed Securities under
the under Nasdaq Marketplace Rule 5635 unless such approval has been obtained.

 

 21 

 



 



7.1.3 The election by any Investor Party not to exercise its pre-emptive rights
under this Section 7.1 in any one instance shall not affect its right as to any
subsequent proposed issuance.

 

7.1.4 In the case of an issuance subject to this Section 7.1 for consideration
in whole or in part other than cash, including securities acquired in exchange
therefor, the consideration other than cash shall be deemed to be the “Fair
Market Value” (as defined in the Certificate of Designation) thereof.

 

7.1.5 In the event that the Company is not required to offer or reoffer to an
Investor Party any Proposed Securities because such issuance would require the
Company to obtain stockholder approval in respect of the issuance of any
Proposed Securities under Nasdaq Marketplace Rule 5635, the Company shall, upon
the reasonable request of the Investors delivered to the Company in writing at
or before the Pre-Emptive Right Lapse Time, at the Investors’ election (acting
in its sole discretion):

 

(a) waive the restrictions set forth in Section 8.1 solely to the extent
necessary to permit the Investor Parties to acquire such number of securities of
the Company (including Common Shares) equivalent to the Participation Portion of
the Proposed Securities the Investor Parties would have been entitled to
purchase had they been entitled to acquire such Proposed Securities pursuant to
Section 7.1 (provided, that such request the Investors shall not be deemed to be
a violation of Section 8.1);

 

(b) consider and discuss in good faith modifications proposed by the Investors
to the terms and conditions of such portion of the Proposed Securities which
would otherwise be issued to the Investor Party such that the Company would not
be required to obtain stockholder approval in respect of the issuance of such
Proposed Securities as so modified; and/or;

 

(c) take such actions as may be reasonably necessary to seek stockholder
approval in respect of the issuance of any Proposed Securities to the Investor
Parties, including without limitation, calling a special meeting of the
Company’s stockholders to vote on (and including in the proxy statement related
thereto) a proposal to authorize and approve potential equity issuances by the
Company upon exercise of the Investor Parties’ rights pursuant to Section 7
which occur prior to the seven-year anniversary of such special meeting and a
recommendation by the Company Board in favor of the approval of such proposal
(providing the highest level of support for the approval of such proposal as the
Company Board provides to any other proposal included in either such proxy
statement or the proxy statement for the preceding year’s annual meeting of
stockholders).

 

7.2 Exceptions. Notwithstanding the foregoing, the right to purchase granted to
the Investor Parties under this Section 7 shall be inapplicable with respect to
Permitted Financings (as defined below) and the issuance of Exempted Securities
(as defined in the Certificate of Designation). The Company and the Investors
also severally agree that, with respect to an underwritten offering of
securities that is consummated within one year of the Closing Date, to the
extent the offer and sale of any securities in such underwritten offering to any
Investor Party pursuant to this Section 7 would not comply with Rule 2010 of the
Financial Industry Regulatory Authority Manual or applicable rules and
regulations of the Commission, then the Company shall not be required to make
such an offer and sale in such underwritten offering to any Investor Party
pursuant to this Section 7. In such event, the Company agrees that it will
cooperate with the Investor Parties and will promptly take all actions to effect
the offer and sale of securities to the Investor Parties in an alternative
manner that complies with Rule 2010 of the Financial Industry Regulatory
Authority Manual or applicable rules and regulations of the Commission so that
the intents and purposes of this Section 7 are effectuated, including without
limitation by offering the Investor Parties securities in a private transaction
that provide the Investor Parties the opportunity to maintain their respective
proportional stock ownership in the Company on a fully-diluted basis.

 

 22 

 





 

8. COVENANTS.

 

8.1 Standstill. The Investors agree that during the Standstill Period, without
the prior written approval of the Company or the Company Board, or as otherwise
expressly permitted or contemplated by this Agreement (including Section 7) or
the Certificate of Designation, Investor will not and will cause its respective
Affiliates not to acquire beneficial ownership of any securities (including in
derivative form) of the Company, in each case excluding (x) the Series A Shares,
purchased either directly from the Company or pursuant to a conversion of Series
A-1 Shares, Series A-1 Shares or Common Shares issuable upon conversion of the
Series A Shares, and (y) any Capital Stock or other Equity Securities of the
Company pursuant to or in accordance with the Certificate of Designation or
Section 7 hereof.

 

8.2 Short Sales Prohibited. Investor shall not engage, directly or indirectly,
in any transactions in the Company’s securities (including, without limitation,
any Short Sales involving the Company’s securities) during the period from the
date hereof until the earlier of (i) the consummation of a Deemed Liquidation
(as defined in the Certificate of Designation); and (ii) the date that Investor
Parties do not own any Series A Shares, Series A-1 Shares or Common Shares
issuable upon conversion of the Series A Shares, including Series A Shares
issuable upon conversion of the Series A-1 Shares.

 

8.3 Lock-Up. The Investors agree that during the Lock-Up Period, Investor shall
not Transfer any Common Shares issuable upon conversion of the Series A Shares,
except as part of a pledge by Investor of the equity securities it acquires in
any portfolio company that is made to secure indebtedness existing as of the
date hereof for borrowed money incurred in connection with on-call commitments
of such Investor’s limited partners (a “Permitted Pledge”) or to any Affiliate
of Investor.

 

8.4 Investor Consent Rights. For so long as any shares of the Preferred Shares
remain outstanding, the following actions may only be taken by the Company or
any of its direct or indirect subsidiaries with the written consent of Investors
representing a majority of the outstanding Preferred Shares:

 

8.4.1 amend, waive, alter or repeal the preferences, rights, privileges or
powers of the Preferred Shares;

 

8.4.2 amend, alter or repeal any provision of the Certificate of Designation in
a manner that is adverse to the holders of Preferred Shares;

 

8.4.3 authorize, create or issue any equity securities senior to or pari passu
with either series of the Preferred Shares; or

 

8.4.4 increase or decrease the number of directors constituting the Company
Board.

 







 23 

 





 

8.5 Additional Investor Consent Rights. For so long as either: (i) at least 105
Preferred Shares remain outstanding (as equitably adjusted for any stock split,
reverse stock split, recapitalization or similar event with respect to the
Common Shares); or (ii) at least 28 shares of Series A-1 Shares remain
outstanding (as equitably adjusted for any stock split, reverse stock split,
recapitalization or similar event with respect to the Common Shares), the
following actions may only be taken by the Company or any of its direct or
indirect subsidiaries with the written consent with the consent of Investors
representing a majority of the outstanding shares of Preferred Shares:

 

8.5.1.1 (a) authorize, create or issue any debt securities for borrowed money or
funded debt pursuant to which the Company or any of its direct or indirect
subsidiaries issues shares, warrants or any other convertible security in the
same transaction or a series of related transactions; or (b) authorize, create
or issue any debt securities for borrowed money or funded debt pursuant to which
the Company or any of its direct or indirect subsidiaries does not issue shares,
warrants or any other convertible security in the same transaction or a series
of related transactions exceeding $4.5 million initially (the “Debt Threshold”),
excluding, however: (i) any capitalized and operating leases entered into by the
Company or its direct or indirect subsidiaries in the ordinary course of
business consistent with past practice; and (ii) any debt incurred by the
Company pursuant to the terms of the Company’s existing term loan and credit
facility with Silicon Valley Bank as it is proposed to be expanded on the
Closing Date on similar terms with Silicon Valley Bank or another comparable
credit facility provider subsequent to the Closing Date; provided, that if the
aggregate consolidated revenue recognized by the Company and its direct or
indirect subsidiaries (the “Combined Revenue”) as reported by the Company on
Form 10-K for any fiscal year ending after the Closing Date exceeds $45 million
dollars, the Debt Threshold for the following fiscal year shall increase to an
amount equal to: (iii) ten percent (10%); multiplied by (iv) the Combined
Revenue as reported by the Company on Form 10-K for the previous fiscal year;

 

8.5.1.2 merge with or acquire all or substantially all of the assets of one or
more other companies or entities with a value in excess of $20 million (the
“Acquisition Threshold”); provided, that the Acquisition Threshold shall
increase on a straight line basis to an amount up to $40 million, but in no
event greater than $40 million, to the extent Combined Revenue for the then-most
recently completed quarterly period as reported by the Company on Form 10-K or
Form 10-Q, as applicable, falls between the Combined Revenue for the Company’s
fiscal quarter ended on September 30, 2019, and 100% greater than the Combined
Revenue for the Company’s fiscal quarter ended on September 30, 2019;

 

8.5.1.3 materially change the nature of the business of the Company or any of
its direct or indirect subsidiaries as it is proposed to be conducted as of the
Closing Date;

 

8.5.1.4 consummate any Liquidation (as defined in the Certificate of
Designation);

 

8.5.1.5 transfer, by sale, exclusive license or otherwise, material intellectual
property rights of the Company or any of its direct or indirect subsidiaries,
other than licenses, transfers or sales of products accomplished in the ordinary
course of business consistent with past practice;

 

8.5.1.6 declare or pay any cash dividend or make any cash distribution on any
equity interests of the Company other than the Preferred Shares;

 

8.5.1.7 repurchase or redeem any shares of capital stock of the Company, except
for: (a) the redemption of the Preferred Shares pursuant to Section 5(e) or
Section 6 of the Certificate of Designation; or (b) repurchases of Common Shares
under agreements previously approved by the Company Board with employees,
consultants, advisors or others who performed services for the Company or any
direct or indirect subsidiary in connection with the cessation of such
employment or service;

 

8.5.1.8 incur any additional individual debt, indebtedness for borrowed money or
other additional liabilities pursuant to which the Company or any of its direct
or indirect subsidiaries issues shares, warrants or any other convertible
security in the same transaction or a series of related transactions; or (b)
incur any individual debt, indebtedness for borrowed money or other liabilities
pursuant to which the Company or any of its direct or indirect subsidiaries does
not issue shares, warrants or any other convertible security in the same
transaction or a series of related transactions in excess of the Debt Threshold
(in each case, excluding: (i) any capitalized and operating leases entered into
by the Company or its direct or indirect subsidiaries in the ordinary course of
business consistent with past practice; (ii) any debt incurred by the Company
pursuant to the terms of the Company’s existing term loan and credit facility
with Silicon Valley Bank as it is proposed to be expanded on the Closing Date on
similar terms with Silicon Valley Bank or another comparable credit facility
provider subsequent to the Closing Date; and (iii) any purchase money financing
in connection with the acquisition of equipment or otherwise); or

 

 24 

 

 





8.5.1.9 change any accounting methods or practices of the Company or any of its
direct or indirect subsidiaries, except for those changes required by GAAP or
applicable regulatory agencies or authorities, including but not limited to the
Securities and Exchange Commission and the Financial Accounting Standards Board,
in each case, as consented to by the Company’s independent auditors.

 

Notwithstanding the foregoing, nothing in Section 8.5 shall restrict the
Company’s ability to adopt an at-the-market offering of its Common Shares or
other public offering of Common Shares registered with the Commission on Form
S-3 for up to $5 million worth of the Common Shares (“Permitted Financings”);
provided, however, that Permitted Financings will not include any transaction or
series of related transactions pursuant to which the Company issues warrants or
any other convertible security without the written consent of Investors
representing a majority of the outstanding shares of Preferred Shares.

 

8.6 Required Proposals and Recommendations to Stockholders.

 

8.6.1 The Company shall include in its proxy statement for its Next Meeting, a
proposal to the Company’s stockholders, in accordance with applicable law and
the rules of the Nasdaq Capital Market, to authorize and approve the issuance of
all Common Shares issuable upon the conversion of the Series A Shares, including
the Series A Shares issuable upon conversion of the Series A-1 Shares at any
time and from time to time pursuant to and in accordance with the terms of the
Certificate of Designation (the “Nasdaq Approval”), and a recommendation by the
Company Board in favor of the approval of such proposal (providing the highest
level of support for the approval of such proposal as the Company Board provides
to any other proposal included in such proxy statement).

 

8.6.2 The Company agrees that, unless such requirement is waived in writing by
the Investors: (a) if the Company does not obtain the Nasdaq Approval at the
Next Meeting, the Company shall call at least one (1) special meeting of its
stockholders (the “Special Meeting”) to solicit the Nasdaq Approval prior to the
twelve (12) month anniversary of the Closing Date and the Company Board shall
recommend that the stockholders of the Company vote in favor of the approval of
Nasdaq Proposal (and shall provide the highest level of support for the approval
of the Nasdaq Approval as the Company Board provides to any other proposal
included in such proxy statement by the Company), and (b) if the Company does
not obtain the Nasdaq Approval at the Next Meeting or the Special Meeting, prior
to the eighteen (18) month anniversary of the Closing Date the Company shall
either include in its proxy statement for an annual meeting held following the
Special Meeting or call at least one (1) special meeting of its stockholders, in
each case, to solicit the Nasdaq Approval and the Company Board shall recommend
that the stockholders of the Company vote in favor of the approval of the Nasdaq
Approval (and shall provide the highest level of support for the approval of
such proposal as the Company Board provides to any other proposal included in
such proxy statement by the Company).

 

8.7 Tax Treatment. The Company agrees that, except as otherwise required
pursuant to a change in law applicable to the Series A Shares or Series A-1
Shares or a final determination (as defined in Section 1313(a) of the Code), (a)
it will not treat the Series A Shares or Series A-1 Shares as “preferred stock”
for purposes of Section 305 of the Code and (b) it will not treat any accrued or
accumulated but undeclared dividends on the Series A Shares or Series A-1 Shares
as a distribution pursuant to Section 305(c) of the Code.

 

 25 

 

 





8.8 Section 16 Matters. If the Company becomes a party to a consolidation,
merger or other similar transaction that may result in Investor, any other
Investor Party and/or the First Director, Second Director, Third Director or
Observer being deemed to have made a disposition of equity securities of the
Company or derivatives thereof for purposes of Section 16 of the Exchange Act,
and if the First Director, Second Director or Third Director, as applicable, is
serving on the Company Board at such time or has served on the Company Board
during the preceding six months (or if the Observer is serving in its capacity
as such or has served in such capacity during the preceding six months): (i) the
Company Board will pre-approve such disposition of equity securities of the
Company or derivatives thereof for the express purpose of exempting the Investor
Parties’, the First Director’s, Second Director’s, Third Director’s and the
Observer’s interests (for the Investor Parties and/or Observer, to the extent
any Investor Party or the Observer may be deemed to be “directors by
deputization”) in such transaction from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 thereunder and (ii) if the transaction involves (A) a
merger or consolidation to which the Company is a party and Common Shares,
Series A Shares or Series A-1 Shares are, in whole or in part, converted into or
exchanged for equity securities of a different issuer, (B) a potential
acquisition by any Investor Party and/or the First Director, Second Director,
Third Director or Observer of equity securities of such other issuer or
derivatives thereof and (C) an Affiliate or associate or other designee of any
Investor Party will serve on the board of directors (or its equivalent) of such
other issuer, then if the Company requires that the other issuer pre-approve any
acquisition of equity securities or derivatives thereof for the express purpose
of exempting the interests of any director or officer of the Company or any of
its subsidiaries in such transactions from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 thereunder, the Company shall require that such other
issuer pre-approve any such acquisitions of equity securities or derivatives
thereof for the express purpose of exempting the interests of the Investor
Parties, the First Director, Second Director, Third Director and the Observer
(for the Investor Parties and/or Observer, to the extent such persons may be
deemed to be “directors by deputization” of such other issuer) in such
transactions from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder.

 

8.9 Corporate Actions. At any time that any Preferred Share is outstanding, the
Company shall:

 

8.9.1 take all action necessary to at all times have authorized, and reserved
for the purpose of issuance from and after the Closing Date, the number of
Common Shares issuable upon conversion of the Series A Shares and the number of
Series A Shares issuable upon conversion of the Series A-1 Shares, in each case,
in accordance with the terms of the Certificate of Designation; and

 

8.9.2 not effect any voluntary deregistration under the Exchange Act or any
voluntary delisting with the Nasdaq Stock Market in respect of the Common Shares
other than in connection with a Deemed Liquidation (as defined in the
Certificate of Designation) pursuant to which the Company agrees to satisfy, or
will otherwise cause the satisfaction, in full of its obligations under the
Certificate of Designation.

 

 26 

 





 

8.10 Voting. From and after the Closing Date until the One Board Nominee
Cessation Date at any meeting (whether annual or special and each adjourned,
reconvened or postponed meeting) of the Company’s stockholders, however called,
and on every action or approval by written consent or consents of the Company
stockholders, in each case, with respect to the election of any member of the
Company Board (other than the First Director, the Second Director or the Third
Director), the Investors shall vote, or execute a written consent with respect
to, all voting securities of the Company as to which the Investors are entitled
to vote, or execute a written consent, in accordance with the recommendation of
the majority of the members of the Company Board who were members of the Company
Board as of the date before the date of this Agreement (the “Current Directors”)
or who were nominated by such members of the Company Board or their successors
who were nominated by such members. The Investors hereby constitute and appoint
as the proxy of the Investors and hereby grant a power of attorney to any
authorized designee of the Company, and each of them, with full power of
substitution, with respect to the matters set forth in this Section 8.10, and
hereby authorizes each of them to vote (or execute a written consent) all of the
voting securities of the Company as to which the Investors are entitled to vote,
or execute a written consent, in a manner which is consistent with the terms of
this Section 8.10 or to take any other action necessary to give effect to this
Section 8.10, if and only if the Investors (i) fail to vote all of the voting
securities of the Company as to which the Investors are entitled to vote, or
execute a written consent, or (ii) attempt to vote (whether by proxy, in person
or by written consent), any of the voting securities of the Company as to which
the Investors are entitled to vote, or execute a written consent, in a manner
which is inconsistent with the terms of this Section 8.10. Each of the proxy and
the power of attorney granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the Company in
connection with the transactions contemplated by this Agreement and, as such,
each is coupled with an interest and shall be irrevocable unless and until the
Investors’ obligations under this Section 8.10 terminate pursuant to terms
hereof. The Investors shall not hereafter, unless and until the Investors’
obligations under this Section 8.10 terminate pursuant to terms hereof, purport
to grant any other proxy or power of attorney with respect to any of the voting
securities of the Company as to which the Investors are entitled to vote, or
execute a written consent, deposit any of such voting securities into a voting
trust or enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any such voting securities,
in each case, with respect to any of the matters set forth in this Section 8.10.
Notwithstanding anything in this Section 8.10 to the contrary, neither the
obligations of the Investors nor the rights of the Current Directors and their
successors or the Company under this Section 8.10 shall apply to, or otherwise
affect, any election, removal, replacement or other designation of any of the
First Director, the Second Director or the Third Director.

 

9. MISCELLANEOUS.

 

9.1 Other Registration Rights and Arrangements. The Company represents and
warrants that no person, other than the holders of the Registrable Securities,
has any right to require the Company to register any of the Company’s share
capital for sale or to include the Company’s share capital in any registration
filed by the Company for the sale of shares for its own account or for the
account of any other person. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement
and in the event of any conflict between any such agreement or agreements and
this Agreement, the terms of this Agreement shall prevail.

 

9.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. Subject to Section 8.3, this Agreement and
the rights, duties and obligations of the holders of Registrable Securities
hereunder may be freely assigned or delegated by such holder of Registrable
Securities in conjunction with and to the extent of any permitted transfer of
Registrable Securities by any such holder; provided, that Sections 6.1 – 6.5, 7,
8.4, 8.5, 8.7, 8.8 and 8.9 shall not be transferable or assignable to the
transferee of Registrable Securities that received such Registrable Securities
upon foreclosure of a Permitted Pledge. This Agreement and the provisions hereof
shall be binding upon and shall inure to the benefit of each of the parties
hereto and their respective successors and assigns and the holders of
Registrable Securities and their respective successors and permitted assigns.
This Agreement is not intended to confer any rights or benefits on any persons
that are not party hereto other than as expressly set forth in Section 4 and
this Section 9.4. The rights of a holder of Registrable Securities under this
Agreement may be transferred by such a holder to a transferee; provided,
however, that such transferee has executed and delivered to the Company a
properly completed agreement to be bound by the terms of this Agreement
substantially in form attached hereto as Exhibit A (an “Addendum Agreement”),
and the transferor shall have delivered to the Company no later than thirty (30)
days following the date of the transfer, written notification of such transfer
setting forth the name of the transferor, the name and address of the
transferee, and the number of Registrable Securities so transferred. The
execution of an Addendum Agreement shall constitute a permitted amendment of
this Agreement.

 

 27 

 

 





9.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via email (provided
the sender does not receive a machine-generated rejection of transmission) at
the email address specified in this Section 9.3 prior to 5:00 P.M., New York
City time, on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via email at the
email address specified in this Section 9.3 on a day that is not a Business Day
or later than 5:00 P.M., New York City time, on any Business Day, (c) the
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service with next day delivery specified, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as follows (or to such
other address or email address as such party shall have specified most recently
by written notice):

 

If to the Company:

 

Interpace Diagnostics Group, Inc.

Morris Corporate Center 1, Building C

300 Interpace Parkway, Parsippany, NJ 07054

Attention: Jack E. Stover, President and CEO

Email: jstover@interpacedx.com

 

With a copy to:

 

Pepper Hamilton LLP

620 Eighth Avenue, 37th Floor

New York Times Building

New York, NY 10018

Attention: Merrill M. Kraines, Esquire

Email: krainesm@pepperlaw.com

 

If to the Investor:

 

Ampersand 2018 Limited Partnership



c/o Ampersand Capital Partners



55 William Street, Suite 240



Wellesley, MA 02481



Attention: Dana L. Niles, Chief Operating Partner



Email: dln@ampersandcapital.com

 

 28 

 



 



with a copy to:

 

Goodwin Procter LLP



100 Northern Avenue

Boston, MA 02210

Attention: James T. Barrett, Esq., and Jocelyn Arel, Esq.

Email: JBarrett@goodwinlaw.com and JArel@goodwinlaw.com

 

9.4 Severability; Amendments; Waivers. This Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable. The provisions of
this Agreement may be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may be given, only with the written
agreement of holders holding a majority of the Registrable Securities covered
hereby.

 

9.5 Governing Law; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof that would result in the application of any law other than the laws of
the State of New York. Each party agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the Borough of Manhattan in City of New York, New
York. Each party hereto hereby irrevocably submits to the exclusive jurisdiction
of such courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

9.6 Specific Enforcement. The parties acknowledge and agree that (a) the parties
shall be entitled to an injunction or injunctions, specific performance or other
equitable relief to enforce specifically the terms and provisions hereof in the
courts described in Section 9.5 without proof of damages or otherwise, this
being in addition to any other remedy to which they are entitled under this
Agreement and (b) the right of specific enforcement is an integral part of this
Agreement and without that right, neither the Company nor the Investors would
have entered into this Agreement. The parties hereto agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to law or
inequitable for any reason, and agree not to assert that a remedy of monetary
damages would provide an adequate remedy or that the parties otherwise have an
adequate remedy at law. The parties hereto acknowledge and agree that any party
seeking an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in accordance
with this Section 9.6 shall not be required to provide any bond or other
security in connection with any such order or injunction.

 

 29 

 

 





9.7 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

9.8 Construction; Interpretation. The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement. Unless otherwise
indicated to the contrary herein by the context or use thereof: (i) the words,
“herein,” “hereto,” “hereof” and words of similar import refer to this Agreement
as a whole, including the Schedules and exhibits, and not to any particular
section, subsection, paragraph, subparagraph or clause contained in this
Agreement; (ii) masculine gender shall also include the feminine and neutral
genders, and vice versa; (iii) words importing the singular shall also include
the plural, and vice versa; (iv) the words “include,” “includes” or “including”
shall be deemed to be followed by the words “without limitation”; (v) financial
terms shall have the meanings given to such terms under GAAP unless otherwise
specified herein; (vi) references to “$” or “dollar” or “US$” shall be
references to United States dollars; (vi) where the context permits, the use of
the term “or” will be non-exclusive and equivalent to the use of the term
“and/or”; (vii) the word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”; and (viii) if any action under this Agreement is required to be
done or taken on a day that is not a Business Day or on which a government
office is not open with respect to which a filing must be made, then such action
shall be required to be done or taken not on such day but on the first
succeeding Business Day thereafter.

 

9.9 Entire Agreement. This Agreement and the Securities Purchase Agreement
(including all agreements entered into pursuant hereto and thereto and all
certificates and instruments delivered pursuant hereto or thereto) constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written.

 

[Signature Page Follows]



 

 30 

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.













 

  COMPANY:         INTERPACE DIAGNOSTIC GROUP, INC.       By: /s/ Jack E. Stover
  Name: Jack E. Stover   Title: President & Chief Executive Officer

 

[Remainder of Page Intentionally Left Blank]



 

Signature Page to Investor Rights Agreement

 

   

 





 

  INVESTOR:         Ampersand 2018 Limited Partnership         By: AMP-18
Management Company Limited     Partnership, its General Partner         By:
AMP-18 MC LLC, its General Partner

 



  By: /s/ Herbert H. Hooper   Name: Herbert H. Hooper   Title: Managing Member

 

Signature Page to Investor Rights Agreement

 

   

 

 